DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9,735,134).

a.	 Re claim 9, Chen discloses a device comprising: a first redistribution structure 116&118 comprising first redistribution lines 116 (see fig. 1 and related text; see also figs. 2-13 and remaining of disclosure for more details); a second redistribution structure 114&131&132&136&134 comprising second redistribution lines 132 (or 132&134); an encapsulant 120 between the first redistribution structure and the second redistribution structure; and a through via 122 extending through the encapsulant, the through via having a first portion 122A (see fig. 10 and related text for more details about 122A) proximate the first redistribution structure and having a second portion 122B (see fig. 10 and related text for more details about 122A) proximate the second redistribution structure, the first portion having straight sidewalls (explicit on the figures), the second portion having tapered sidewalls (explicit on the figures and description of portion 122B), the through via connecting the first redistribution lines of the first redistribution structure to the second redistribution lines of the second redistribution structure (explicit on the figures).

b.	Re claim 10, the device of claim 9 further comprises: an integrated circuit die 102 in the encapsulant, the integrated circuit die connected to the second redistribution lines of the second redistribution structure.

c.	Re claim 14, the device of claim 9 further comprises: a package substrate 300; and conductive connectors 126 connecting the package substrate to the second redistribution lines of the second redistribution structure.

d.	Re claim 15, the tapered sidewalls of the second portion of the through via taper non-linearly in a direction extending from the first portion of the through via towards the second portion of the through via (explicit on the figures).

e.	Re claim 16, Chen discloses a device comprising: a first metallization pattern 116 (see fig. 1 and related text; see also figs. 2-13 and remaining of disclosure for more details); a first dielectric layer 118 on (i.e. contacting, directly or indirectly) the first metallization pattern; a molding compound 120 on (i.e. contacting, directly or indirectly) the first dielectric layer; a second dielectric layer 114 (or 114A&114B) on (i.e. contacting, directly or indirectly) the molding compound; a second metallization pattern 131&132 on (i.e. contacting, directly or indirectly) the second dielectric layer; and a through via 122 connecting the second metallization pattern to the first metallization pattern, the through via having a lower portion 122A (in fig. 1 view up-side down; see fig. 10 and related text for more details about 122A) and an upper portion 122B (see fig. 10 and related text for more details about 122B) in the molding compound, the lower portion adjacent the first dielectric layer, the lower portion having a first width that is constant (explicit on figs. 1&10), the upper portion adjacent the second dielectric layer, the upper portion having a second width that decreases non-linearly in a direction extending from the lower portion towards the upper portion (explicit on figs. 1&10).
f.	Re claim 17, the device of claim 16 further comprises: an integrated circuit die 102 in the molding compound, the integrated circuit die connected to the second metallization pattern.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,735,134) in view of Eguchi et al. (US 2003/0071348).

a.	Re claim 1, Chen discloses a device comprising: an integrated circuit die 102 (see figs. 10&13 and related text; see remaining of disclosure for more details); an encapsulant 120 at least partially surrounding the integrated circuit die; a through via 122 extending through the encapsulant, the through via having a lower portion 122A of a constant width and having an upper portion 122B of a continuously decreasing width (explicit on the figures and related text; see at least col. 4 ln. 1-26); and a redistribution structure comprising: a dielectric layer 114 (col. 5 ln. 28-32) on the through via, the encapsulant, and the integrated circuit die; and a metallization pattern 131&132 (col. 5 ln. 32-45) having a via portion 131 extending through the dielectric layer and having a line portion 132 extending along the dielectric layer, the metallization pattern being electrically coupled to the through via and the integrated circuit die. But Chen does not appear to explicitly disclose the encapsulant comprising fillers having an average diameter, and a thickness of the upper portion being greater than the average diameter of the fillers. 

	However, Eguchi et al. disclose adding fillers to an encapsulant in order to adjust the encapsulant coefficient of linear expansion and/or to enhance its thermal conductivity, the fillers having a minimum average diameter of 0.5 micron or more in order to avoid unfilling of the encapsulant (see at least [0033]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided fillers having an average diameter of 0.5 micron in the encapsulant, and this in order to adjust the encapsulant coefficient of linear expansion and/or to enhance its thermal conductivity. The modification would have resulted in the encapsulant comprising fillers having an average diameter (of 0.5 micron as per the above), and a thickness L1 of the upper portion (L1 is disclosed in col. 5 ln. 55-56 to be 5 microns to 20 microns) being greater than the average diameter of the fillers. 

b.	Re claim 2, the upper portion of the through via has a non-linear taper in a direction extending from the lower portion of the through via towards the upper portion of the through via (explicit on figs. 10&13).

c.	Re claim 3, Chen discloses the thickness L1 of the upper portion of the through via to be in the range of 5 µm to 20 µm, which encompasses the claimed range of 8 µm to 10 µm. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided L1 to fall in the claimed range (10 microns for example, which is just an obvious and simple doubling the minimum value of L1) while adjusting the final thickness of the encapsulant 120 through the polishing step on fig. 8 or while determining the final thickness of vias 122 based on design or electrical performance factors of the vias 122. (the Examiner notes that the claimed range does not appear to achieve any unexpected result; note also that: it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 42 C.C.P.A. 824, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the "results of optimizing a variable" are "unexpectedly good" can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc). Furthermore, it is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice. See In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed.Cir. 1994); see also In re Soni, 54 F.3d at 750, 34 USPQ2d at 1687.).

d.	Re claim 5, a portion of the fillers are disposed within a first distance of the through via, the first distance being in a range of 2 µm to 25 µm (the Examiner position here is that the fillers as claimed are disposed in a distance starting from the lateral surfaces (or sidewalls) of the through vias to anywhere between 2 µm to 25 µm away from said lateral surfaces; as such, this claim limitations are met because the encapsulant having the fillers directly contact the lateral surfaces (or sidewalls) of vias 122 and therefore at least some fillers would also be contacting the said lateral surfaces and be located in the range of 2 µm to 25 µm from said lateral surfaces, noting that the said range is 4 to 50 times bigger than the average diameter of. 0.5 µm of said fillers, thereby allowing plenty of those fillers to be present in said range).

e.	Re claim 13, Chen discloses all the limitations of claim 9 as stated above except explicitly for the limitations of claim 13. But it would have been obvious to one skilled in the art before the effective filling date of the invention to have provided fillers in the encapsulant based on the same rationale invoked in claim 1 rejection above. The modification would have resulted in the device of claim 9, wherein the encapsulant comprises silica fillers (Eguchi et al. disclose the fillers made of silica in [0033]) having an average diameter (o.5 microns as explained in claim 1 rejection above), and a thickness L1 (which is 5-20 microns) of the second portion of the through via is greater than the average diameter of the silica fillers, the thickness of the second portion of the through via measured in a direction extending from the first portion of the through via towards the second portion of the through via.

f.	Re claim 20, see claim 13 rejection above wherein the same rationale applies, noting that Chen discloses all the limitations of claim 16 as stated above.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,735,134) in view of Yuzuriha (US 2013/0277867).

a.	Re claim 1, Chen discloses a device comprising: an integrated circuit die 102 (see figs. 10&13 and related text; see remaining of disclosure for more details); an encapsulant 120 at least partially surrounding the integrated circuit die; a through via 122 extending through the encapsulant, the through via having a lower portion 122A of a constant width and having an upper portion 122B of a continuously decreasing width (explicit on the figures and related text; see at least col. 4 ln. 1-26); and a redistribution structure comprising: a dielectric layer 114 (col. 5 ln. 28-32) on the through via, the encapsulant, and the integrated circuit die; and a metallization pattern 131&132 (col. 5 ln. 32-45) having a via portion 131 extending through the dielectric layer and having a line portion 132 extending along the dielectric layer, the metallization pattern being electrically coupled to the through via and the integrated circuit die. But Chen does not appear to explicitly disclose the encapsulant comprising fillers having an average diameter, and a thickness of the upper portion being greater than the average diameter of the fillers. 

	However, Yuzuriha discloses adding fillers to an encapsulant in order to adjust the encapsulant coefficient of linear expansion and to enhance its thermal conductivity among other advantages (see [0032]), the fillers having a minimum average diameter of 10 to 30 microns (see at least [0018]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided fillers having an average diameter of 10 microns (which is one of two simplest choice to make in view of the values 10 and 30 microns given in [0018] of ‘867; see MPEP 2143.E) in the encapsulant (or provided the encapsulant 120 with a composition as in Yuzuriha ‘867; see at least [0011]), and this in order to adjust the encapsulant coefficient of linear expansion and enhance its thermal conductivity. Additionally, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the vias 122 such that L1 is 20 microns for a more robust through via 122, and this as one of the two simplest choice for the two numerical values of L1 given in col. 5 ln. 55-56 of Chen (see MPEP 2144.I&II and 2143.E). The modification would have resulted in the encapsulant comprising fillers having an average diameter (of 10 microns as per the above), and a thickness L1 (20 microns as per the above) of the upper portion being greater than the average diameter of the fillers. 

b.	Re claim 6, Yuzuriha ‘867 discloses the encapsulant further comprising accelerators having an average diameter of 10 microns or less (thus an average diameter that can be less than the average diameter of the fillers as per claim 1 rejection above). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided accelerators with an average diameter of less than 10 microns in the encapsulant, and this as merely providing a known essential part (with known average diameter) of the encapsulant formulation or content for curing said encapsulant (see MPEP 2144.I&II and 2143.E&G). The modification would have resulted in having the encapsulant further comprises accelerators having an average diameter, the average diameter of the accelerators being less than the average diameter of the fillers.

c.	Re claim 7, the fillers are silica (see [0018] of ‘867), and the accelerators are an organophosphine (see at least [0010] of ‘867).

Allowable Subject Matter
Claims 4, 8, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899